Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-178575 on Form S-3 of Ohio Valley Banc Corp of our report dated March 18, 2013 related to the consolidated financial statements and effectiveness of internal controls over financial reporting appearing in this Annual Report on Form 10-K of Ohio Valley Banc Corp for the year ended December 31, 2012. /s/ Crowe Horwath LLP Crowe Horwath LLP Louisville, Kentucky March 18, 2013
